Citation Nr: 0824417	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  05-08 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service connected eczema.

2.  Entitlement to an initial compensable evaluation for 
service connected residuals of stress fracture, right femoral 
neck and pubic ramus.

3.  Entitlement to an initial compensable evaluation for 
service connected residuals of cholecystectomy.

4.  Entitlement to an initial compensable evaluation for 
service connected scars from a cholecystectomy.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for mechanical low back 
pain.

7.  Entitlement to service connection for right labial 
inclusion cyst (also claimed as cysts removal and cyst of the 
left inner thigh).

8.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable, service connected disabilities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 2000 to January 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA) for the Atlanta, Georgia 
RO.

In March 2008, the veteran presented personal testimony 
during a travel board hearing before undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.

The issues of entitlement to an initial compensable 
evaluation for service connected eczema, residuals of stress 
fracture, right femoral neck and pubic ramus, residuals of 
cholecystectomy, scars from a cholecystectomy, and service 
connection for sinusitis and right labial inclusion cyst 
(also claimed as cysts removal and cyst of the left inner 
thigh) are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
January 2000 to January 2004.

2.	On March 11, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of the appeal for service 
connection for mechanical low back pain and entitlement to a 
10 percent evaluation based on multiple noncompensable, 
service connected disabilities is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for the 
issues of entitlement to service connection for mechanical 
low back pain and entitlement to a 10 percent evaluation 
based on multiple noncompensable, service connected 
disabilities by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn her appeal for service connection for 
mechanical low back pain and entitlement to a 10 percent 
evaluation based on multiple noncompensable, service 
connected disabilities and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal of these two issues and it 
is dismissed.


ORDER

The appeal for service connection for mechanical low back 
pain is dismissed.

The appeal for entitlement to a 10 percent evaluation based 
on multiple noncompensable, service connected disabilities is 
dismissed.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the evidence not of 
record that was necessary to substantiate her claims and of 
which parties were expected to provide such evidence by 
correspondence dated in May 2004.

The United States Court of Appeals for Veterans Claims, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements applied to all elements of 
a claim.  It was further noted that regarding the 
disability-rating element, in order to comply with section 
5103(a), VA must notify the claimant of any information, and 
any medical or lay evidence, not previously provided, that is 
necessary to establish a disability rating for each of the 
disabilities contemplated by the claim and allowed under law 
and regulation.  Notice regarding these elements was provided 
to the veteran in a letter dated in March 2006.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).

The Board recognizes that the veteran is appealing the 
initial evaluations assigned for her service-connected 
disorders.  Therefore, the Board has characterized these 
issues in accordance with the decision in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (appeals from original awards 
are not to be construed as claims for increased ratings).  
However, as the issues are being remanded for additional 
reasons, the veteran should be sent a letter which discusses 
the need to submit evidence that shows the effect of her 
service-connected disabilities on her employment and daily 
life.  This letter should also discuss the specific criteria 
listed in the appropriate diagnostic codes relating to her 
service-connected disorders so as to eliminate any possible 
deficiency in notice given to the veteran and to comply with 
the requirements of Vazquez-Flores.

The Board observes that the most recent treatment notes of 
record from a VA medical facility are dated in April 2005.  
During her personal hearing before the undersigned Veterans 
Law Judge in March 2008, the veteran indicated that she had 
been treated recently by a VA facility.  Thus, it appears 
that the medical records of record are incomplete.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO must obtain all outstanding pertinent 
medical records from all facilities, both VA and private, 
where the veteran has received treatment for her disorders.

Additionally, the Board observes that the veteran's last 
examination for VA compensation and pension purposes was in 
July 2004.  The examiner noted that the claims file was not 
available for review.  In Green (Victor) v. Derwinski, 1 Vet. 
App. 121, 124 (1991), the Court held that the duty to assist 
may include "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  The 
revised VCAA duty to assist also requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision. 38 C.F.R. § 3.159.  Current evaluations 
with a review of the complete treatment records are required 
for adequate determinations of the veteran's service-
connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, the 
AMC/RO should ensure that the 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 
2002), 38 C.F.R. § 3.159 (2007), and 
Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008) are fully complied with and 
satisfied.

Specifically, the AMC/RO should send the 
veteran a letter which details the need 
for her to show a worsening or increase in 
severity of her disability and the effect 
that worsening has on the claimant's 
employment and daily life.  The letter 
should include the rating criteria set out 
by Diagnostic Codes 5255, 7801, 7902, 
7803, 7804, 7318, and 7806.

2.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers, VA and non-VA, who have 
treated the veteran since April 2005.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, in order to allow her the 
opportunity to obtain and submit those 
records for VA review.

3.  After all available records and 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo appropriate examination(s) to 
evaluate the current symptomatology of 
the veteran's service-connected eczema, 
residuals of stress fracture, right 
femoral neck and pubic ramus, residuals 
of cholecystectomy, and scars from a 
cholecystectomy.

The entire claims file must be made 
available to the physician(s) performing 
the examination(s).  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  The examiner should 
set forth all evaluation/examination 
findings along with the rationale for any 
conclusions reached.

Concerning the eczema, the examining 
physician is requested to identify both 
the percentage of the entire body as well 
as the percentage of exposed areas 
affected.  All therapies currently 
employed to treat the eczema should be 
mentioned along with the duration of 
theraputical treatment during the 
previous 12-month period.

Concerning the residuals of stress 
fracture, right femoral neck and pubic 
ramus, the examiner is requested to 
describe the symptomatology as either 
marked, moderate, or slight.

Concerning the residuals of 
cholecystectomy, the examiner is 
requested to describe the symptomatology 
as severe, mild, or nonsymptomatic.  
Additionally, the examiner should express 
an opinion as to whether the veteran's 
reported diarrhea and gastric distress 
are residuals of her cholecystectomy.

Concerning the scars from a 
cholecystectomy, the examiner is 
requested to describe the length and 
width of the scars.  The scars should be 
identified as either deep or superficial.  
The examiner should also identify if they 
are unstable and/or painful on 
examination.

4.  After all available records and 
responses from each contacted entity have 
been associated with the claims file, if 
and only if there is evidence of a 
current disability due to sinusitis, the 
veteran should be scheduled for a VA 
examination by an appropriate physician 
to determine whether the veteran has 
sinusitis as a result of her active duty 
service.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.

The physician is requested to provide an 
opinion as to the whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that 
sinusitis was incurred in or is otherwise 
related to her period of military 
service.

Any opinion should be provided based on 
the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.  Sustainable reasons and bases 
are to be provided for any opinion 
rendered.

5.  After all available records and 
responses from each contacted entity have 
been associated with the claims file, if 
and only if there is evidence of a 
current disability due to residuals of a 
right labial inclusion cyst (or cyst of 
the left inner thigh), the veteran should 
be scheduled for a VA examination by an 
appropriate physician to determine 
whether the veteran has residuals of a 
right labial inclusion cyst (or cyst of 
the left inner thigh) as a result of her 
active duty service.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.

The physician is requested to provide an 
opinion as to the whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that 
residuals of a right labial inclusion 
cyst (or cyst of the left inner thigh) 
were incurred in or are otherwise related 
to her period of military service.

Any opinion should be provided based on 
the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.  Sustainable reasons and bases 
are to be provided for any opinion 
rendered.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination(s).  A copy of all 
notification(s), including the address where 
the notice was sent must be associated with 
the claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on her claim.

7.  After completion of the above and any 
additional development deemed necessary, any 
issue remaining on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


